Citation Nr: 0311683	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  02-05 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from January 1967 to December 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a December 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Seattle, Washington, that increased the 
schedular rating assigned to the veteran's service-connected 
post-traumatic stress disorder (PTSD) from 10 to 30 percent.  
The veteran appeared at a hearing before the undersigned 
Veterans Law Judge on July 23, 2002, at which time he 
testified with respect to the claim now at issue before the 
Board.  A transcript of that hearing has been associated with 
the record on appeal.


FINDING OF FACT

The veteran's PTSD is productive of total occupational and 
social impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
demonstrated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO has 
obtained the veteran's service medical records as well as 
postservice medical records corresponding to medical 
treatment reported by the veteran.  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the March 2002 
Statement of the Case (SOC).  See 38 U.S.C.A. § 5103 (West 
2002).  In this case, the RO, as part of the SOC, also cited 
to the provisions of 38 C.F.R. § 3.159 (2001), indicating 
that the VA would obtain all identifiable medical records 
(providing that the veteran provided signed releases, as 
necessary) and that, if such efforts proved unsuccessful, the 
VA would inform the veteran that it was his ultimate 
responsibility to furnish such evidence.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the VA's 
duties include providing a specific explanation of the type 
of evidence necessary to substantiate the veteran's claim and 
a description of which portion of that evidence (if any) was 
to be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf).  

The Board is aware that, to date, the RO has not adjudicated 
the veteran's claim under the newly enacted provisions of 38 
U.S.C.A. §§ 5103 and 5103A (West 2002).  However, given the 
extent of the development and notification in this case 
accomplished by both the RO and the Board, and particularly 
in light of the fact that this decision represents a total 
grant of the benefit sought, the Board is satisfied that no 
prejudice to the veteran will result from an adjudication of 
his claim in this Board decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The Board observes that the veteran was recently (February 
2003) afforded a VA mental disorders examination in order to 
assess the current severity of his service-connected PTSD.  
The February 2003 VA examination stemmed from additional 
development of the evidence undertaken by the Board in 
January 2003.  In a decision on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  
See Disabled American Veterans v. Secretary of Veterans 
Affairs,   F.3d  Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  The Federal Circuit held that 38 C.F.R. § 19.9(a)(2) 
is invalid because in conjunction with 38 C.F.R. § 20.1304, 
it allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104.  38 C.F.R. § 19.9(a)(2)(ii) was held 
invalid in that it provided 30 days to respond to notice, 
which was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.  As noted above, as 
this decision represents a total grant of the benefit sought, 
the Board will proceed with consideration of the development 
results (in this case, the report of a February 2003 VA PTSD 
examination) achieved as part of its above-mentioned 
development efforts without remanding the case to the AOJ for 
their initial consideration of the matter.  Again, in this 
instance, the Board is satisfied that no prejudice to the 
veteran will result from an adjudication of his claim in this 
Board decision.  See Bernard, supra.  

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

PTSD is rated under Diagnostic Code (Code) 9411 of VA's 
Rating Schedule.  38 C.F.R. § 4.130.  Code 9411 provides a 30 
percent rating when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

Factual Background

Review of the evidentiary record, which, notably, includes 
several medical records (both VA and private), shows that the 
veteran was diagnosed as having PTSD on VA hospital admission 
in 1981.  He was also diagnosed with PTSD at the time of VA 
examinations conducted in October 1983 and October 2000.  


On recent February 2003 VA mental disorders examination, 
PTSD, chronic type, severe in nature was diagnosed.  The 
examiner noted that the veteran did have quite frequent 
disturbing recollections about his Vietnam service, 
accompanied by ongoing nightmares and episodic flashbacks.  
The veteran was reported to be emotionally detached and 
estranged.  A profoundly restricted range of affect was 
reported by the examiner.  Ongoing symptoms of increased 
arousal were also observed, as were significant problems with 
anger and irritability.  The veteran was also noted to be 
both hypervigilent and hyperactive.  Significant instability 
concerning the veteran's employment history was reported in 
detail.  The examiner also observed that the veteran lived in 
significant isolation in his community, was terribly 
avoidant, and was also interpersonally distant.  The veteran 
was also reported to have some impairment in communication 
due to his high level of underlying anxiety and tension.  
Notably, the examiner opined that the veteran suffered from 
severe emotional numbing and severe occupational 
difficulties, and that it was his opinion that the veteran 
would not be able to gain or sustain competitive employment.

Analysis

The Board finds that the psychiatric disability picture 
presented by the evidence in this case warrants the 
assignment of a 100 percent schedular rating.  A 100 percent 
evaluation is assigned when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Although the veteran does not meet all the 
criteria for a 100 percent rating for PTSD, as the examiner 
who conducted the recent February 2003 VA examination opined, 
following his complete review of the veteran's medical 
history as well as complete examination of the veteran, that 
the veteran was essentially unable to work, the Board finds 
that the veteran's disability picture more nearly 
approximates the criteria for the 100 percent rating, 
warranting the assignment of such rating.  See 38 C.F.R. § 
4.7.  

ORDER

A 100 percent rating for PTSD is granted, subject to the 
regulations governing payment of monetary awards.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

